DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “a radiation part feeding the radiation part”. It is unclear how a radiation part can feed itself, or if there are two different radiation parts. It will be construed as “a feeding part feeding the radiation part; the feeding part…” for the purposes of examination. 
Claims 2-18 are dependent on claim 1, and therefore also rejected. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tu Yating (CN 107611570, hereby referred as Tu).
Regarding claim 1, as best understood, Tu teaches the following:
an antenna, comprising: 
a radiation part having four radiators (elements 111, figures 1, 3-4) distributed in a 2x2 plane array, the radiators being spaced apart from each other for forming a first gap (element 50, as shown in figures 1, 3-4) and a second gap (another element 50, as shown in figures 1, 3-4, “Preferably, each radiating sheet 111 is separated by a gap 50, and the gap 50 serves as the longitudinal and longitudinal axis of the electric dipole 110 to penetrate its surface”, paragraph [0050]) perpendicular to the first gap at a center of the plane array; 
a grounding sheet stacked on the radiation part (bottom of element 300, figure 1; the short-circuit posts 121 in figure 3 also are used to short the radiators to ground); 
a feeding part (elements 130, figures 3-5) feeding the radiation part; 
the feeding part comprising a first feeding pin (1st feeding pin, figure 3 as shown below), a first feeding arm (elements 131a-c connected to the 1st feeding pin, figure 5), a second feeding pin (2nd feeding pin, figure 3 as shown below) and a second feeding arm (elements 131a-c connected to the 2nd feeding pin, figure 5); 

a front projection of the second feeding arm on the plane array located in the second gap (as shown in figure 4); 
wherein the second feeding arm is perpendicular to the first feeding arm (as shown in figure 4); 
the first feeding pin is vertically connected with one end of the first feeding arm (as shown in figures 3 and 5), and the second feeding pin is vertically connected with one end of the second feeding arm (as shown in figures 3 and 5);  
the first feeding arm and the second feeding arm are respectively used for coupling and feeding the four radiators (“The array antenna 100 is provided with a plurality of radiating plates 131 symmetrical in the center to achieve a 2G-5G multi-frequency radiation bandwidth”, paragraphs [0054]-[0056]).


    PNG
    media_image1.png
    541
    619
    media_image1.png
    Greyscale

Regarding claim 10, as best understood, Tu as referred in claim 1 teaches the following:
an electronic device, comprising an antenna as described in claim 1 (as explained in claim 1), wherein the electronic device is an intelligent terminal or an antenna base station (Tu, “base station array antenna and base station radio frequency equipment”, paragraph [0002]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 2 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Tu Yating (CN 107611570, hereby referred as Tu).
Regarding claim 8, as best understood, Tu as referred in claim 1 teaches the antenna with the exception for the following:
wherein the first feeding arm is located in a plane where the plane array is located, and the second feeding arm is located in a plane between the plane array and the grounding sheet.
However Tu does teach that the first feeding arm and the second feeding arm overlap (paragraph [0022]), that the ends of the feeding arms extend from the plane of the plane array (paragraph [0022]), and that the first feeding arm and the second feeding arm are located at different heights (paragraph [0057]).
It is also possible for a person of ordinary skill in the art to implement the first and second feeding arm in different height positions to alter the capacitive coupling between the feeding arms and the plane array. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have the first feeding arm of Tu to be located in a plane where the plane array is located, and the second feeding arm is located in a plane between the plane array and the grounding sheet as suggested by the teachings of Tu in order to alter the capacitive coupling between the feeding arms and the plane array which can be used to change the resonant characteristics of the antenna. 

Regarding claim 11, as best understood, Tu as referred in claim 2 teaches the following:
.

Claims 3-7 and 12-16 are rejected under 35 U.S.C. 103 as being unpatentable over Tu Yating (CN 107611570, hereby referred as Tu) in view of Park et al. (US 2020/0412017, hereby referred as Park).
Regarding claim 3, as best understood, Tu as referred in claim 1 teaches the following:
wherein the first feeding pin comprises a second probe part (2nd probe, figure 5 as shown below) connected with the first feeding arm (elements 131a-c connected to the first feeding pin, figure 5) and a first probe part (1st probe, figure 5 as shown below) connected in series with the second probe part (as shown in figures 3 and 5); a diameter of the first probe part is larger than that of the second probe part (as shown in figures 3 and 5). 
Tu does not teach the feeding part further comprises at least one first feeding tray, and the at least one first feeding trays is annularly arranged on the second probe part and parallel to the first feeding arm.
Park suggests the teachings of at least one first feeding tray (elements 190a, figure 1A), and the at least one first feeding trays is annularly arranged on the second probe part (as shown in figure 1A). 
It would have been obvious to one of ordinary skill in the art before the effective filing date to have the feeding part of Tu to further comprises at least one first feeding tray, specifically four spaced from each other as suggested by Park, and the at least one first feeding trays is annularly arranged on the second probe part and parallel to the first feeding arm as suggested by the teachings of Tu and Park as adding feeding trays is known in the art which are used to adjust the capacitive connection between the feeding pin feeding part and the radiators which can alter the resonant characteristics of the antenna such as adjusting the resonance frequency of the radiators (paragraph [0063]).



    PNG
    media_image2.png
    758
    616
    media_image2.png
    Greyscale

Regarding claim 4, as best understood, the combination of Tu and Park as referred in claim 3 teaches the following:
wherein the first feeding trays comprises a plurality of feeding trays spaced from each other (as explained in claim 3).

Regarding claim 5, as best understood, the combination of Tu and Park as referred in claim 4 teaches the following:
wherein the first feeding trays comprise four feeding trays (as explained in claims 3-4).

Regarding claim 6, as best understood, Tu as referred in claim 1 teaches the following:
wherein the second feeding pin comprises a fourth probe part (4th probe, figure 5 as shown above) connected with the second feeding arm (elements 131a-c connected to the second feeding pin, figure 5)and a third probe part (3rd probe, figure 5 as shown above) connected in series with the fourth probe part (as shown in figures 3 and 5); a diameter of the third probe part is larger than that of the fourth probe part (as shown in figures 3 and 5). 
Tu does not teach the feeding part further comprises at least one second feeding tray, and the at least one second feeding tray is annularly arranged on the fourth probe part and parallel to the second feeding arm.
Park suggests the teachings of at least one second feeding tray (elements 190b, figure 1A), and the at least one second feeding trays is annularly arranged on the fourth probe part (as shown in figure 1A). 
It would have been obvious to one of ordinary skill in the art before the effective filing date to have the feeding part of Tu to further comprises at least one second feeding tray, specifically a plurality spaced from each other as suggested by Park, and the at least one second feeding tray is annularly arranged on the fourth probe part and parallel to the second feeding arm as suggested by the teachings of Tu and Park as adding feeding trays is known in the art which are used to adjust the capacitive connection between the feeding pin feeding part and the radiators which can alter the resonant characteristics of the antenna such as adjusting the resonance frequency of the radiators (paragraph [0063]).

Regarding claim 7, as best understood, the combination of Tu and Park as referred in claim 6 teaches the following:
wherein the second feeding trays comprise a plurality of feeding trays spaced from each other (as explained in claim 6).

Regarding claim 12, as best understood, the combination of Tu and Park as referred in claim 3 teaches the following:
an electronic device, comprising an antenna as described in claim 3 (as explained in claim 3), wherein the electronic device is an intelligent terminal or an antenna base station (Tu, “base station array antenna and base station radio frequency equipment”, paragraph [0002]).

Regarding claim 13, as best understood, the combination of Tu and Park as referred in claim 4 teaches the following:
an electronic device, comprising an antenna as described in claim 4 (as explained in claim 4), wherein the electronic device is an intelligent terminal or an antenna base station (Tu, “base station array antenna and base station radio frequency equipment”, paragraph [0002]).

Regarding claim 14, as best understood, the combination of Tu and Park as referred in claim 5 teaches the following:
an electronic device, comprising an antenna as described in claim 5 (as explained in claim 5), wherein the electronic device is an intelligent terminal or an antenna base station (Tu, “base station array antenna and base station radio frequency equipment”, paragraph [0002]).

Regarding claim 15, as best understood, the combination of Tu and Park as referred in claim 6 teaches the following:
an electronic device, comprising an antenna as described in claim 6 (as explained in claim 6), wherein the electronic device is an intelligent terminal or an antenna base station (Tu, “base station array antenna and base station radio frequency equipment”, paragraph [0002]).

Regarding claim 16, as best understood, the combination of Tu and Park as referred in claim 7 teaches the following:
an electronic device, comprising an antenna as described in claim 7 (as explained in claim 7), wherein the electronic device is an intelligent terminal or an antenna base station (Tu, “base station array antenna and base station radio frequency equipment”, paragraph [0002]).

Claims 8-9 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Tu Yating (CN 107611570, hereby referred as Tu) in view of Luk et al. (US 2016/0365638, hereby referred as Luk).
Regarding claim 8, as best understood, Tu as referred in claim 1 teaches the antenna with the exception for the following:
further comprising a substrate, the radiation part and the grounding sheet are respectively arranged on two opposite surfaces of the substrate; the first feeding pin, the second feeding pin is arranged threaded in the substrate.
However Tu does teach the radiation part (elements 111, figures 1, 3-4) and the grounding sheet (bottom of element 300, figure 1) are respectively arranged on two opposite surfaces of the short circuit posts (elements 121, figures 1 and 3).

It would have been obvious to one of ordinary skill in the art before the effective filing date to have the antenna of Tu to include a substrate, the radiation part and the grounding sheet are respectively arranged on two opposite surfaces of the substrate as suggested by the teachings of Tu which is well-known alternative way to connect the radiators to the ground plane to short the radiators, which can provide more structural support to the radiators due to the substrate. It also would have been obvious to one of ordinary skill in the art before the effective filing date to have the first feeding pin and the second feeding pin of Tu as modified to be threaded in the substrate as using a threaded feeding pin such as a threaded coaxial cable as a feeding pin is well-known in the antenna art that is used to provide a secure connection between the feeding pin and the substrate. 

Regarding claim 9, as best understood, Tu as referred in claim 1 teaches the antenna with the exception for the following:
further comprising a plurality of metal through holes, wherein each of the radiators is electrically connected with the grounding sheet through at least one metal through hole.
However Tu does teach wherein each of the radiators (elements 111, figures 1, 3-4) is electrically connected with the grounding sheet (bottom of element 300, figure 1) through at least one short circuit posts (elements 121, figures 1 and 3).
Luk suggests the teachings of comprising a plurality of metal through holes (elements 110, figures 1-2), wherein each of the radiators (elements 102, figures 1-2) is electrically connected with the grounding sheet (element 106, figures 1-2) through at least one metal through hole.


Regarding claim 17, as best understood, the combination of Tu and Luk as referred in claim 8 teaches the following:
an electronic device, comprising an antenna as described in claim 8 (as explained in claim 8), wherein the electronic device is an intelligent terminal or an antenna base station (Tu, “base station array antenna and base station radio frequency equipment”, paragraph [0002]).

Regarding claim 18, as best understood, the combination of Tu and Luk as referred in claim 9 teaches the following:
an electronic device, comprising an antenna as described in claim 9 (as explained in claim 9), wherein the electronic device is an intelligent terminal or an antenna base station (Tu, “base station array antenna and base station radio frequency equipment”, paragraph [0002]).

Additional Comments 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Tabakovic (US 2010/0103049) also teaches the feeding pins and the feeding arms. Luk et al. (US 2016/0365638), Sakurai (US 2019/0312331), Li Min (CN 112117534), and Zheng Culian (CN . 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AB SALAM ALKASSIM JR whose telephone number is (571)270-0449. The examiner can normally be reached Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dameon Levi can be reached on (571) 272-2105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AB SALAM ALKASSIM JR/              Primary Examiner, Art Unit 2845                                                                                                                                                                                          cro